Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 5-6 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2 618 396 to Boyeldieu (“Boyeldieu”) in view of US 20140083991 A1 to Choi et al. (“Choi”).
Boyeldieu discloses:
Regarding claim 2: the closed shape is selected from a plurality of two-dimensional forms (e.g., Fig. 1-2 and pages 2-3);
Regarding claim 5: heating segments with different relative arrangements of the plurality of heating elements are produced (e.g., Fig. 1-2 and pages 2-3);
Regarding claim 6: contact ends are provided by the guide arms or by tampon printing a further imprint form (e.g., Fig. 1-2 and pages 2-3);
Regarding claim 9: at least the imprint form 
Regarding claim 10:
a mirror glass (e.g., mirror 7) (e.g., Fig. 1-2 and pages 2-3); 
a mirror glass heating system (e.g., heating system seen in Fig. 1-2 including circuits 2 and 2’ and contacts 4) for heating the mirror glass, the heating system having a plurality of heating elements serially connected to establish at least one heating conductor or heating segment (e.g., segments of resistive ink is preferably made of silver and carbon of circuits 2 and 2’) (e.g., Fig. 1-2 and pages 2-3), 
wherein each heating element of the plurality of heating elements is defined by a closed shape which is printed to provide an imprint form comprising a basic form and a link arm for each respective imprint form, adjacent heating elements of the plurality of heating elements are connected by the link arm to provide a controlled overlapping of the adjacent heating elements, and the plurality of heating 
wherein heating elements, of the plurality of heating elements, with different closed shapes of the imprint forms are produced (e.g., Fig. 1-2 and pages 2-3);
Regarding claim 11:
a mirror glass (e.g., mirror 7) configured for use in the rear-view device (e.g., Fig. 1-2 and pages 2-3); 
- 3-a plurality of heating elements (e.g., segments of resistive ink is preferably made of silver and carbon of circuits 2 and 2’), for heating the mirror glass of the rear-view device, serially connected to establish at least one heating conductor or heating segment (e.g., Fig. 1-2 and pages 2-3), 
wherein each heating element of the plurality of heating elements is defined by a closed shape which is printed to provide an imprint form comprising a basic form and a link arm for each respective imprint form, adjacent heating elements of the plurality of heating elements are connected by the link arm to provide a controlled overlapping of the adjacent heating elements, and the plurality of  heating elements are made from a conductive substrate comprising conductive particles (e.g., Fig. 1-2 and pages 2-3); and
wherein heating elements, of the plurality of heating elements, with different closed shapes of the imprint forms are produced (e.g., Fig. 1-2 and pages 2-3); and
Regarding claim 12: 
a mirror glass (e.g., mirror 7) configured for use in a rear-view device (e.g., Fig. 1-2 and pages 2-3); 
a plurality of heating elements (e.g., segments of resistive ink is preferably made of silver and carbon of circuits 2 and 2’), for heating the mirror glass of the rear-view device, serially connected to establish at least one heating conductor or heating segment (e.g., Fig. 1-2 and pages 2-3), 

wherein heating elements, of the plurality of heating elements, with different closed shapes of the imprint forms are produced (e.g., Fig. 1-2 and pages 2-3),
wherein an external rear-view device is a rear-view mirror configured to provide a surrounding view to a driver of a vehicle (e.g., Fig. 1-2 and pages 2-3), and 
wherein the device is adapted to imprint the imprint form multiple times on the substrate carrier or surface by a step-to-step movement of the imprint form so a controlled overlap of the link arm with the following heating element of the plurality of heating elements is generated (e.g., Fig. 1-2 and pages 2-3).
To the extent that it is argued that Boyeldieu does not explicitly disclose heating elements, of the plurality of heating elements, with different closed shapes of the imprint forms are produced (as recited in claims 10-12), Choi discloses:
Regarding claims 10-12: heating elements, of the plurality of heating elements, with different closed shapes (e.g., different closed shapes in regions A and B of Fig. 1 as well as the other figures of Choi) of the imprint forms are produced (e.g., Fig. 1-7 and para 26-52).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Boyeldieu as suggested and taught by Choi in order to provide a heating element in which a heating value for each region is controlled and which is inconspicuous to a user.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyeldieu in view of Choi and further in view of US 20110024408 A1 to Wei et al. (“Wei”).
Boyeldieu in view of Choi discloses substantially all of the features of the claimed invention as set forth above. Boyeldieu in view of Choi does not explicitly disclose a plurality of heating elements.
However, Wei discloses:
Regarding claim 3: the conductive particles comprise carbon nanotubes (e.g., Fig. 1-3 and para 14-22);
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Boyeldieu in view of Choi as suggested and taught by Wei in order to provide an improved defogging device to reduce fog on a car window or a rearview mirror of a car.
Response to Amendment
The amendment of 01/24/2022 is acknowledged. 
Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and amendments. 
The remarks then address the prior art rejections. The remarks note that Claims 2, 4-6, and 9-12 were rejected under 35 U.S.C. § 102(a) as being anticipated by Boyeldieu (FR 2 618 396), claim 4 was canceled herein and claims 10-12 have been amended to add the limitation "wherein heating elements, of the plurality of heating elements, with different closed shapes of the imprint forms are produced.", which was previously the limitation of dependent claim 4. The remarks assert that Boyeldieu does not teach limitation and note that the Office Action generally says that Boyeldieu discloses this limitation at Fig. 1-2 and pages 2-3 and that Applicants respectfully disagree. The remarks then explain that Boyeldieu discloses a heating device for a rear-view mirror glass where a heated circuit is printed on a 
The remarks next state that, for at least the reasons mentioned above, Boyeldieu does not teach each and every limitation of the independent claims as amended, claim 3 depends from claim 11 and that Wei does not teach each and every limitation of claim 3 either alone or in combination with Boyeldieu. However, Boyeldieu in view of Choi discloses and renders obvious the subject matter of claim 11 as set forth and explained above while Wei discloses the subject matter of claim 3 as set forth above. The remarks assert that Boyeldieu is not analogous prior art because it is not able to solve the problem that the current application solves - providing a mirror glass heating system for an external rearview device of a vehicle with optimum heat distribution over the entire mirror surface if the mirror surface has a free form surface, only one form of the two-dimensional heating system is contemplated by Boyeldieu and that, by selecting different two-dimensional forms for different surfaces, the heating In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Boyeldieu relates to a device for heating a rear-view mirror for a motor vehicle such that it is in the field of applicant’s endeavor as well as reasonably pertinent to the particular problem with which the applicant was concerned.
The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        February 19, 2022